
	
		II
		110th CONGRESS
		1st Session
		S. 465
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31, 2007
			Mr. Nelson of Florida
			 (for himself, Mr. Lugar,
			 Mr. Rockefeller,
			 Ms. Collins, Mr. Durbin, and Mr.
			 Bingaman) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social
		  Security Act and title III of the Public Health Service Act to improve access
		  to information about individuals’ health care options and legal rights for care
		  near the end of life, to promote advance care planning and decisionmaking so
		  that individuals’ wishes are known should they become unable to speak for
		  themselves, to engage health care providers in disseminating information about
		  and assisting in the preparation of advance directives, which include living
		  wills and durable powers of attorney for health care, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advance Directives Improvement and
			 Education Act of 2007.
		2.Advance directives
			(a)FindingsCongress makes the following
			 findings:
				(1)Every year 2,500,000 people die in the
			 United States. Eighty percent of those people die in institutions such as
			 hospitals, nursing homes, and other facilities. Chronic illnesses, such as
			 cancer and heart disease, account for 2 out of every 3 deaths.
				(2)In 1997, the Supreme Court of the United
			 States, in its decisions in Washington v. Glucksberg and Vacco v. Quill,
			 reaffirmed the constitutional right of competent adults to refuse unwanted
			 medical treatment. In those cases, the Court stressed the use of advance
			 directives as a means of safeguarding that right should those adults become
			 incapable of deciding for themselves.
				(3)A survey published in 2005 estimated that
			 the overall prevalence of advance directives is 29 percent of the general
			 population, despite the passage of the Patient Self-Determination Act in 1990,
			 which requires that health care providers tell patients about advance
			 directives.
				(4)Competent adults should complete advance
			 care plans stipulating their health care decisions in the event that they
			 become unable to speak for themselves. Through the execution of advance
			 directives, including living wills and durable powers of attorney for health
			 care according to the laws of the State in which they reside, individuals can
			 protect their right to express their wishes and have them respected.
				(b)PurposesThe purposes of this section are to improve
			 access to information about individuals’ health care options and legal rights
			 for care near the end of life, to promote advance care planning and
			 decisionmaking so that individuals’ wishes are known should they become unable
			 to speak for themselves, to engage health care providers in disseminating
			 information about and assisting in the preparation of advance directives, which
			 include living wills and durable powers of attorney for health care, and for
			 other purposes.
			(c)Medicare coverage of end-of-life planning
			 and consultations as part of initial preventive physical examination
				(1)In GeneralSection 1861(ww) of the
			 Social Security Act (42 U.S.C.
			 1395x(ww)) is amended—
					(A)in paragraph (1), by striking
			 paragraph (2), and inserting paragraph (2) and an
			 end-of-life planning consultation (as defined in paragraph (3)),;
			 and
					(B)by adding at the end the following new
			 paragraph:
						
							(3)For purposes of paragraph (1), the term
				end-of-life planning consultation means a consultation between the
				physician and an individual regarding—
								(A)the importance of preparing advance
				directives in case an injury or illness causes the individual to be unable to
				make health care decisions;
								(B)the situations in which an advance
				directive is likely to be relied upon;
								(C)the reasons that the development of a
				comprehensive end-of-life plan is beneficial and the reasons that such a plan
				should be updated periodically as the health of the individual changes;
								(D)the identification of resources that an
				individual may use to determine the requirements of the State in which such
				individual resides so that the treatment wishes of that individual will be
				carried out if the individual is unable to communicate those wishes, including
				requirements regarding the designation of a surrogate decision maker (health
				care proxy); and
								(E)whether or not the physician is willing to
				follow the individual’s wishes as expressed in an advance
				directive.
								.
					(2)Effective
			 DateThe amendments made by
			 paragraph (1) shall apply to initial preventive physical examinations provided
			 on or after January 1, 2008.
				(d)Improvement of policies related to the use
			 and portability of advance directives
				(1)MedicareSection 1866(f) of the
			 Social Security Act (42 U.S.C.
			 1395cc(f)) is amended—
					(A)in paragraph (1)—
						(i)in subparagraph (B), by inserting
			 and if presented by the individual (or on behalf of the individual), to
			 include the content of such advance directive in a prominent part of such
			 record before the semicolon at the end;
						(ii)in subparagraph (D), by striking
			 and after the semicolon at the end;
						(iii)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
						(iv)by inserting after subparagraph (E) the
			 following new subparagraph:
							
								(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
								;
						(B)in paragraph (3), by striking a
			 written and inserting an; and
					(C)by adding at the end the following new
			 paragraph:
						
							(5)(A)In addition to the requirements of
				paragraph (1), a provider of services, Medicare Advantage organization, or
				prepaid or eligible organization (as the case may be) shall give effect to an
				advance directive executed outside the State in which such directive is
				presented, even one that does not appear to meet the formalities of execution,
				form, or language required by the State in which it is presented to the same
				extent as such provider or organization would give effect to an advance
				directive that meets such requirements, except that a provider or organization
				may decline to honor such a directive if the provider or organization can
				reasonably demonstrate that it is not an authentic expression of the
				individual’s wishes concerning his or her health care. Nothing in this
				paragraph shall be construed to authorize the administration of medical
				treatment otherwise prohibited by the laws of the State in which the directive
				is presented.
								(B)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s
				wishes.
								.
					(2)MedicaidSection 1902(w) of the
			 Social Security Act (42 U.S.C.
			 1396a(w)) is amended—
					(A)in paragraph (1)—
						(i)in subparagraph (B)—
							(I)by striking in the individual’s
			 medical record and inserting in a prominent part of the
			 individual’s current medical record; and
							(II)by inserting and if presented by the
			 individual (or on behalf of the individual), to include the content of such
			 advance directive in a prominent part of such record before the
			 semicolon at the end;
							(ii)in subparagraph (D), by striking
			 and after the semicolon at the end;
						(iii)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
						(iv)by inserting after subparagraph (E) the
			 following new subparagraph:
							
								(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
								;
						(B)in paragraph (4), by striking a
			 written and inserting an; and
					(C)by adding at the end the following
			 paragraph:
						
							(6)(A)In addition to the requirements of
				paragraph (1), a provider or organization (as the case may be) shall give
				effect to an advance directive executed outside the State in which such
				directive is presented, even one that does not appear to meet the formalities
				of execution, form, or language required by the State in which it is presented
				to the same extent as such provider or organization would give effect to an
				advance directive that meets such requirements, except that a provider or
				organization may decline to honor such a directive if the provider or
				organization can reasonably demonstrate that it is not an authentic expression
				of the individual’s wishes concerning his or her health care. Nothing in this
				paragraph shall be construed to authorize the administration of medical
				treatment otherwise prohibited by the laws of the State in which the directive
				is presented.
								(B)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s
				wishes.
								.
					(3)Effective Dates
					(A)In generalSubject to subparagraph (B), the amendments
			 made by paragraphs (1) and (2) shall apply to provider agreements and contracts
			 entered into, renewed, or extended under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.),
			 on or after such date as the Secretary of Health and Human Services specifies,
			 but in no case may such date be later than 1 year after the date of enactment
			 of this Act.
					(B)Extension of effective date for state law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human
			 Services determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by the amendments made by paragraph (2),
			 the State plan shall not be regarded as failing to comply with the requirements
			 of such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
					(e)Increasing awareness of the importance of
			 end-of-life planningTitle
			 III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following new
			 part:
				
					RPROGRAMS TO INCREASE AWARENESS OF ADVANCE
				DIRECTIVE PLANNING ISSUES
						399Z–1.Advance directive education campaigns and
				information clearinghouses
							(a)Advance Directive Education
				CampaignThe Secretary shall,
				directly or through grants awarded under subsection (c), conduct a national
				public education campaign—
								(1)to raise public awareness of the importance
				of planning for care near the end of life;
								(2)to improve the public’s understanding of
				the various situations in which individuals may find themselves if they become
				unable to express their health care wishes;
								(3)to explain the need for readily available
				legal documents that express an individual’s wishes, through advance directives
				(including living wills, comfort care orders, and durable powers of attorney
				for health care); and
								(4)to educate the public about the
				availability of hospice care and palliative care.
								(b)Information ClearinghouseThe Secretary, directly or through grants
				awarded under subsection (c), shall provide for the establishment of a
				national, toll-free, information clearinghouse as well as clearinghouses that
				the public may access to find out about State-specific information regarding
				advance directive and end-of-life decisions.
							(c)Grants
								(1)In generalThe Secretary shall use at least 60 percent
				of the funds appropriated under subsection (d) for the purpose of awarding
				grants to public or nonprofit private entities (including States or political
				subdivisions of a State), or a consortium of any of such entities, for the
				purpose of conducting education campaigns under subsection (a) and establishing
				information clearinghouses under subsection (b).
								(2)PeriodAny grant awarded under paragraph (1) shall
				be for a period of 3 years.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section
				$25,000,000.
							.
			(f)GAO study and report on establishment of
			 national advance directive registry
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study on the feasibility of a national registry for
			 advance directives, taking into consideration the constraints created by the
			 privacy provisions enacted as a result of the Health Insurance Portability and
			 Accountability Act of 1996 (Public Law 104–191).
				(2)ReportNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report on the study conducted under paragraph (1) together
			 with recommendations for such legislation and administrative action as the
			 Comptroller General of the United States determines to be appropriate.
				(g)Effective
			 dateExcept as provided in
			 subsections (c) and (d), this section and the amendments made by this section
			 shall take effect on the date of enactment of this Act.
			
